Citation Nr: 1044098	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  09-13 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE

The propriety of recoupment of a VA overpayment from the personal 
funds of the appellant.  



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel





INTRODUCTION

The appellant is the surviving son of a Veteran who served on 
active duty from April 1942 to November 1945.  The Veteran died 
in December 1985.  In November 2006, the Veteran's surviving 
spouse, C.A., passed away.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2007 decision 
of the Committee on Waivers and Compromises (Committee) of the 
Philadelphia, Pennsylvania Department of Veterans Affairs (VA) 
Regional Office (RO) and Insurance Center. 

As an initial matter, the Board notes that the issue in this 
matter has been variously characterized over the course of its 
development during the appeals process.  Upon review of the 
claim, and for reasons that will be explained in greater detail 
below, the Board has recharacterized the claim as noted on the 
preceding page.  Such characterization best encapsulates the 
matter that is properly before the Board.


FINDINGS OF FACT

1. At the time of the surviving spouse, C.A.'s, death, she was 
receiving VA special monthly pension (SMP) benefits based on the 
need for regular aid and attendance.

2. After C.A.'s death, the funds for the SMP benefit for the 
month of her death were electronically deposited into her bank 
account, thereby creating an overpayment.

3. Although the appellant was listed as a co-account holder on 
C.A.'s bank account, there is no evidence in the file to suggest 
that he was a beneficiary of the SMP benefits deposited therein.

4. As there is no evidence in the file suggesting that the 
appellant received the surviving spouse's SMP benefits, the 
creation of indebtedness against him for the overpayment of such 
benefits was improper, and recoupment of such funds from his 
personal account was also improper.


CONCLUSION OF LAW

There is no evidence that appellant received proceeds of the 
funds for VA benefits that were electronically deposited in the 
surviving spouse's account after her death; therefore the 
recoupment of a VA overpayment from his personal funds was 
improper, and repayment of the recouped amount to him is 
warranted.  38 U.S.C.A. §§ 5301(b), 5302; 38 C.F.R. §§ 1.956(a), 
1.962.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The United States 
Court of Appeals for Veterans Claims (Court) has held that the 
VCAA, with its expanded duties, does not apply to cases involving 
overpayment of indebtedness.  Lueras v. Principi, 18 Vet. App. 
435 (2004); Barger v. Principi, 15 Vet. App. 132 (2002).  
Therefore, the VCAA and its implementing regulations do not apply 
in this matter.  Regardless, inasmuch as this decision grants the 
benefit sought, there is no reason to belabor the impact of the 
VCAA in the matter.

B.	Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review 
the entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant evidence 
as appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, as to the claim.

An overpayment is created when VA determines that a beneficiary 
or payee has received monetary benefits to which he or she is not 
entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An 
overpayment may arise from virtually any benefits program 
administered pursuant to VA law, including pension, compensation, 
dependency and indemnity compensation (DIC), educational 
assistance benefits and subsistence allowance, insurance 
benefits, burial and plot allowances, clothing allowance, and 
automobile or other conveyance and adaptive equipment allowances.  
38 C.F.R. § 1.956(a).

Under 38 U.S.C.A. § 5301(b), there shall be no collection by 
setoff or otherwise out of any benefits payable pursuant to any 
law administered by the VA and relating to veterans, their 
estates, or their dependents, of any claim of the United States 
or any agency thereof against (1) any person other than the 
indebted beneficiary or the beneficiary's estate; or (2) any 
beneficiary or the beneficiary's estate except amounts due the 
United States by such beneficiary or the beneficiary's estate by 
reason of overpayments.

The Veteran's surviving spouse, C.A., was receiving SMP benefits 
based on her need for regular aid and attendance when she died on 
November [redacted], 2006.  The appellant notified VA of her death on 
November 27, 2006.  On December 1, 2006, funds for the 
appellant's SMP benefits for the month of November 2006 were 
electronically deposited into C.A.'s bank account.  Such funds 
were co-mingled with the other funds therein, and in the course 
of settling various charges against the account after C.A.'s 
death, her bank account became insolvent.
In December 2006, VA sought the return of the funds for the month 
of November 2006 it had electronically deposited into C.A.'s bank 
account.  See December 2006 notice of overpayment addressed to 
the Representative of the Estate of C.A.  As the appellant had 
been a co-account holder with the deceased surviving spouse, and 
as her bank account was now insolvent, the bank responded by 
withdrawing funds from the appellant's personal bank account and 
electronically remitting the overpayment amount back to VA.  See 
April 2007 Notice of reclamation from Bank of Wachovia.

In correspondence received in December 2009, the appellant 
explained that he was listed on C.A.'s bank account because she 
suffered from dementia and, during her lifetime, he handled her 
financial affairs.  He stressed that he never used the funds in 
C.A.'s bank account for his personal affairs, and that all funds 
therein were used to satisfy her debts and expenses after her 
death.  He further explained that after funds were withdrawn from 
his personal bank account to satisfy VA's overpayment debt 
against C.A.'s bank account, he was advised by his bank that such 
actions were permitted (and mandated) under the bank's "right to 
offset" policy.

The appellant argues that recoupment of VA's overpayment of SMP 
benefits for the month of November 2006 from his personal bank 
account was improper.  The Board agrees.  Although the appellant 
was listed as a co-account holder on the deceased surviving 
spouse's bank account, at all times, he was acting as her 
fiduciary and on her behalf.  There is no evidence in the file to 
suggest that he used the SMP benefits on his own behalf.  
Therefore, any creation of indebtedness against the appellant for 
the overpayment of SMP benefits is improper.  By law, where the 
beneficiary of VA benefits has died, collection of an assessed 
overpayment may only be made against that beneficiary's estate.  
Under these circumstances, the appellant is not the responsible 
party for the overpayment.  



ORDER

The recoupment of a VA overpayment from the personal funds of the 
appellant was improper, and the appeal seeking a return of those 
funds to the appellant is granted. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


